Citation Nr: 0913783	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a higher rating for a scar to the left cornea 
causing defective vision (left eye disability) in excess of 
10 percent disabling prior to March 4, 2005 and in excess of 
30 percent disability as of March 4, 2005. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial May 1971 rating decision, 
which granted service connection and assigned an initial 
disability rating of 10 percent for the veteran's left eye 
disability.

During the pendency of the appeal, an increased evaluation 
from 10 percent to 30 percent was granted for the veteran's 
left eye disability in June 2006 with an effective date of 
March 4, 2005.  With respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
appellant is presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  


FINDINGS OF FACT

1.	The veteran's non-service connected right eye is normal 
with no blindness or anatomical loss.

2.	The veteran's service-connected left eye disability is 
status post-corneal transplant with impaired visual acuity 
and slight field constriction, but not blindness or 
anatomical loss of the eye.  





CONCLUSIONS OF LAW

1.  Prior to March 4, 2005, the criteria for a rating of 30 
percent for a scar of the left cornea causing defective 
vision are met.  38 U.S.C. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.84a, Diagnostic Code 6027.

2.  The criteria for a rating in excess of 30 percent for a 
scar of the left cornea causing defective vision have not 
been met at any time.  38 U.S.C. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Code 6027.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Letters dated in July 2003 and May 2005 fully satisfied 
elements 2 and 3 of the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first element for an increased 
compensation claim, section 5103(a) compliant notice must 
meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from non-compensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Vazquez-Flores v. Peake, 21 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or provide no 
prejudicial error.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such, the notice does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The July 2003 letter requested that the veteran provide 
evidence describing how his disability had worsened.  In June 
2005 and July 2006, the veteran detailed the impact his left 
eye disability has on his employment.  The Board finds that 
the notice given, the questions directly asked, and the 
responses provided by the veteran establish that he knew 
about the evidence needed to show his disability had worsened 
and the impact it had on his employment and daily life.  The 
Board finds the veteran had actual knowledge of this 
requirement, and any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied. See Vazquez- 
Flores.

As to the second element, the veteran is service connected 
for his left eye disability.  As will be discussed below, eye 
disabilities are rated under Diagnostic Codes 6000 to 6092, 
38 C.F.R. § 4.84a.  These are the only diagnostic codes to 
rate these disabilities and they are not cross-referenced to 
any other codes for the purposes of evaluation.  See id.  As 
will be established below, the veteran should be rated under 
a different diagnostic code, and the veteran was not provided 
the specific rating criteria for his disability.  However, 
the prior code and the code the Board will assign identically 
rate the veteran's disability based upon impairment of 
central visual acuity.  The notice for one diagnostic code is 
adequate for the other diagnostic code as there are no 
specific diagnostic criteria that could have been provided to 
the veteran.  The Board finds that no more specific notice is 
required of VA and any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
diagnostic codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life in the March 2006 letter.  See 
Vazquez-Flores.  The veteran was afforded an adequate time to 
respond with additional arguments and evidence and, in fact, 
he submitted new evidence in furtherance of his claim.  The 
claim was readjudicated and the statement of the case was 
provided to the veteran in October 2006. See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006).  The Board finds 
that the third element of Vazquez-Flores is satisfied.  See 
id.  

As to the fourth element, the July 2003 and May 2005 letters 
did provide notice of the types of evidence, both medical and 
lay, including employment records that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met. The Board, therefore, 
finds that the requirements of Quartuccio are met and that 
the VA has discharged its duty to notify.  See Quartuccio, 
supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records, and private medical records from Dr. Jeffrey 
Chadwick, Dr. Terry Behrend, Dr. Thomas Westerfield, and the 
Kaiserman Eye Clinic are in the file.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
May 2003 and January 2006 to evaluate his service-connected 
disabilities.  There are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by his VA 
treatment records.   The examinations in this case are 
adequate upon which to base a decision for the increased 
ratings claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to an increased 
rating in excess of 30 percent for his left eye disability.  
For the reasons that follow, the Board concludes that an 
increased rating of 30 percent prior to March 4, 2005 is 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Board notes that the veteran was originally awarded 
service connection for his left eye disability in an 
unappealed May 1971 rating decision.  In May 2003, the 
veteran filed a claim for an increased rating.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

As provided above, disabilities of the eye are rated under 38 
C.F.R. § 4.84a, Diagnostic Codes (or DCs) 6000 to 6092.  The 
veteran's service-connected left eye disability was evaluated 
as 10 percent disabling prior to March 4, 2005, under the 
General Rating Formula for Impairment of Central Visual 
Acuity, 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6079, and 30 
percent disabling thereafter under DC 6077.  

The assignment of a diagnostic code is "completely dependent 
on the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board disagrees with the assignment of DC 6077 or 6079 
and will assign a different diagnostic code.  At the time of 
service connection, the veteran had corneal scaring which is 
not listed in the ratings schedule.  The RO, therefore, rated 
the veteran's disability under DC 6017 and 6018 since the 
veteran's service medical records indicate that he was 
treated for recurrent conjunctivitis while in service.  DC 
6017 and 6018 provide rating criteria for various forms of 
conjunctivitis.  Because the veteran's in-service 
conjunctivitis was healed, the RO rated the veteran's 
disability on residual effects of the corneal scar.  See 
38 C.F.R. § 484a, Diagnostic Code 6017, 6018.  The residual 
effects of the veteran's disability appear to be impaired 
left eye visual acuity.  The veteran's corrected visual 
acuity prior to March 4, 2005 was found to be 20/40 and rated 
under 6079.  Thereafter, the veteran's visual acuity was 
20/400 and rated under DC 6079.  

The medical records also show that the veteran underwent lens 
replacement surgery in March 1996 to correct recurrent 
corneal erosion which affected his vision.  This treatment is 
more analogous to the treatment of traumatic cataract and the 
Board finds that the veteran's left eye should be rated under 
DC 6027 for traumatic cataract.  See 38 C.F.R. § 4.84a.  

Post-operative traumatic cataract is to be rated based on 
impairment of vision and aphakia.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6027 (2008).  A minimum of 30 percent is 
assigned when aphakia is present, either bilaterally or 
unilaterally.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029.  
"Aphakia" is the absence of the lens of the eye.  See Flash 
v. Brown, 8 Vet. App. 332, 335 (1995) citing Dorland's 
Illustrated Medical Dictionary 110 (27th ed. 1988).  The Note 
following DC 6029 indicates the 30 percent evaluation will 
not be combined with any other rating for impaired vision.  
Id.  Giving the veteran the benefit of the doubt, the Board 
finds that the veteran's condition prior to the private 
examination conducted on March 4, 2005, was essentially 
equivalent to the absence of a lens in that he had 
neovascularization and scarring and it was questioned whether 
there was a rejection of the corneal transplant.  As such, 
the requirements under DC 6029 have been met and the 
veteran's disability rating should be increased to a minimum 
of 30 percent disabling prior to March 4, 2005.  The Board 
will now consider whether a rating in excess of 30 percent is 
warranted at any time, based on impairment of vision and 
aphakia.

Where only one eye is service-connected, as here, the visual 
acuity in the nonservice-connected eye is considered normal 
(20/40 or better) unless there is blindness in that eye.  See 
Villano v. Brown, 10 Vet.App. 248 (1997); see also 
38 U.S.C.A. § 1160(a)(1); 38 C.F.R. § 3.383, 4.14, 4.78.  The 
veteran's right eye is not service connected, with no 
blindness or anatomical loss.  Therefore, his right eye is 
considered normal for ratings purposes.  Villano, supra.

Ratings above 30 percent require some measurable impairment 
of visual acuity in both eyes.  See eg. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061, 6062, 6063, 6064, 6065, 6067, 6068, 
6069,  6073, 6076, 6071, 6072, 6073, 6075, 6076, and 6078.  
While there is measurable impairment of vision in his left 
eye, the veteran's right eye is normal for ratings purposes.  
Therefore, there are no available ratings in excess of 30 
percent.  Furthermore, and as noted above, DC 6029 prohibits 
the combining of the aphakia rating with any other impaired 
vision ratings.  

The June 2006 VA examination indicates that the veteran's 
left eye field vision has a slightly superior constriction.  
DC 6080 provides disability ratings for visual field loss.  
Because the veteran's right eye is normal, the only available 
ratings are for unilateral visual field loss.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080.  The only ratings for 
unilateral visual field loss are, however, 30 percent or 
less.  Moreover, DC 6029 prohibits the combining the aphakia 
rating with other impaired vision rating.  Therefore, no 
additional rating can be made for visual field loss.  

The veteran contends that his service-connected left eye 
disability has become more disabling than evaluated.  He 
indicates that his left eye disability affects his depth 
perception and peripheral vision.  He also provides that his 
left eye disability affects his employment as it takes him 
longer to complete new things.  He also speculates that in 
the future, his commercial driver's license may be affected 
by his vision.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that an increased rating, under DC 6027, is 
supported up to 30 percent disabling because the veteran is 
status post corneal transplant with impaired visual acuity 
and field constriction, with no blindness or anatomical loss 
in either eye.  

The Board is aware that the veteran has testified to 
increased difficulty with his left eye disability and has 
sought both private and VA medical treatment.  The Board 
cannot, however, disregard the dictates of the ratings 
schedule, the limits of which the veteran has reached.  The 
Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  The Board has also 
considered whether the case should be referred for extra- 
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2008).  
The record reflects that the veteran has not required 
frequent hospitalizations for his left eye disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra- schedular consideration is not in order.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable. See 
id.

As such, the Board finds that the preponderance of the 
evidence supports the veteran's claim for an increased 
rating.  The benefit-of-the-doubt rule applies, and the claim 
is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating of 30 percent and no more for a scar 
of the left cornea causing defective vision was met prior to 
March 4, 2005.  

Entitlement to a rating in excess of 30 percent for a scar of 
the left cornea causing defective vision has not been met and 
must be denied.  





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


